Citation Nr: 0126616	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.  He died in July 1999.  The appellant is the widowed 
spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  One of the matters the Board must address is which 
issue or issues are properly before it at this time.  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2001).

The procedural history of this case is extensive.  

A September 1997 rating decision granted the veteran basic 
eligibility to Dependents' Education Assistance and increased 
the rating on the veteran's service connected cervical spine 
arthritis from 30 percent to 40 percent.  The decision also 
denied increased ratings for the veteran's service-connected 
residuals of a gunshot wound of the right elbow and a right 
wrist disability.  None of these issues is in appellate 
status as no notice of disagreement was been received to 
initiate an appeal from the RO's decision.

The veteran was granted entitlement to individual 
unemployability in a September 1997 rating decision.  He 
disagreed with the effective date of the award.  He was 
issued in April 1998 a statement of the case on the issue of 
entitlement to an earlier effective date for entitlement to 
individual employability.  The veteran did not perfect his 
appeal from the decision denying an earlier effective date 
for individual unemployability, and the issue is therefore 
not in appellate status.

An April 1998 rating decision granted the veteran's request 
for compensation for bilateral kidney stones under the 
provisions of 38 U.S.C.A. § 1151 and assigned an evaluation 
of 10 percent.  This action constituted a full grant of the 
benefit sought as to that issue, and as the record does not 
show that an appeal was initiated and completed from the 
April 1998 rating decision, the issue of entitlement to an 
increased rating for the veteran's bilateral kidney stones is 
therefore not in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Holland v. Gober, 10 Vet. 
App. 433 (1997).

The April 1998 rating decision also determined that a 
September 1994 RO decision denying a total compensation 
rating based on individual unemployability was not clearly 
and unmistakably erroneous.  The decision also denied 
entitlement to compensation for bilateral kidney cysts and 
kidney cancer under the provisions of 38 U.S.C.A. § 1151.  
These issues are not in appellate status as no notice of 
disagreement has been received to initiate an appeal from the 
RO's decision.

A July 1998 rating decision denied the veteran's request for 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114 based on myasthenia gravis and myocardial infarction.  
Again, this issue is not in appellate status as no notice of 
disagreement has been received to initiate an appeal from 
this RO's decision.

A September 1998 rating decision denied the veteran's request 
for entitlement to a higher level of special monthly 
compensation under 38 U.S.C.A. § 1114 based on ulnar nerve 
periphery neuropathy, the residual of a right elbow gunshot 
wound, and right wrist limitation of motion.  The decision 
also denied entitlement to specially adapted housing or a 
special home adaptation grant.  These issues are not in 
appellate status as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.

In January 1999, the Board denied the claim of entitlement to 
service connection for visual problems as secondary to 
service-connected arthritis of the cervical spine.  
Consequently, this issue is also not before the Board at this 
time.  The Board remanded the claim of service connection for 
dizzy spells and a fractured spine as secondary to service-
connected arthritis of the cervical spine for additional 
development.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1302 (2001).  Consequently, in light of 
the veteran's death, this issue will be dismissed in a 
separate decision.

In March 2000, the RO issued a statement of the case 
regarding new issues raised by the appellant: Entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1151 (due to VA medical 
treatment) and entitlement to service connection for the 
cause of the veteran's death on a direct basis.  She filed a 
timely substantive appeal in April 2000.  According, this 
issue is before the Board at this time.  

In April 2000, the appellant filed an additional claim: 
Entitlement to accrued benefits based on entitlement to 
individual unemployability prior to July 9, 1993.  A timely 
notice of disagreement to the May 2000 rating decision that 
had addressed this issue was received at the RO in June 2000.  
As no statement of the case appears to have been issued, the 
claim of entitlement to accrued benefits based on entitlement 
to individual unemployability prior to July 9, 1993 would 
initially appear to remain pending in appellate status (see 
38 C.F.R. § 3.160(c) (2001)) and requires further action by 
the RO.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.26 
(2001); see also Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board must point out, however, the appellant in this case 
does not have standing to file such a claim as a matter of 
law.

The appellant filed the claim of accrued benefits based on 
entitlement to individual unemployability prior to July 9, 
1993 in April 2000.  The veteran in this case died in July 
1999.  As noted above, veterans' claims do not survive their 
deaths.  The veteran had no claim based on entitlement to 
individual unemployability prior to July 9, 1993 pending at 
his death; the appellant has no right to file such a claim 
following the veteran's death.  Under 38 U.S.C.A. 
§ 5121(a)(West Supp. 2001), a veteran's spouse may receive 
monetary benefits that were not paid to the veteran for a 
period of "two years" prior to the veteran's death under 
laws administered by the VA to which an individual was either 
entitled at death under the existing ratings or decisions or 
based on evidence in the claims file at the time of death.  
See 38 C.F.R. § 3.1000(a)(1)(i) (2001).  These benefits are 
known as "accrued benefits."  38 U.S.C.A. § 5121(a).  As 
the veteran died in July 1999, she is not entitled to receive 
benefits that would have been provided to veteran prior to 
July 9, 1993 (well before two years prior to the veteran's 
death).  Thus, she has no standing to file such a claim.  

In evaluating this case, the Board must also note actions 
that effect certain claims involving Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  For 
claims filed prior to January 21, 2000 (as in this case), a 
survivor of a deceased veteran is eligible for benefits under 
38 U.S.C.A. § 1318(b)(1) (West 1991) if the veteran's death 
was not caused by his or her own willful misconduct and: (1) 
the veteran was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than 5 years 
immediately preceding death; (2) the veteran would have been 
in receipt of a 100% disability rating for such time but for 
clear and unmistakable error (CUE) in a final rating or Board 
decision; or (3) if under specific and limited exceptions, 
the veteran was "hypothetically" entitled to a 100% 
disability rating for the required period of time.  Marso v. 
West, 13 Vet. App. 260 (1999).  According to the Court, 
consideration of whether the veteran was "hypothetically" 
entitled to a 100% disability rating for the required period 
of time can only be made for claims where 38 C.F.R. § 19.196 
applies (i.e., for those "entitled to receive" claims 
received prior to the March 4, 1992 effective date of 
§ 20.1106, or where a veteran had never filed a claim for VA 
benefits, and therefore no final VA decision regarding the 
veteran's level of disability was made).  See Marso, supra 
(citing to Carpenter v. West, 11 Vet. App. 140 (1998) and 
Wingo v. West, 11 Vet. App. 307 (1998). 

In other words, in claims filed before January 21, 2000, VA 
must consider hypothetical entitlement if the appellant 
submitted his or her claim prior to the March 4, 1992 (the 
effective date of 38 C.F.R. § 20.1106) or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the level of disability was made.  
Consequently, for claims filed prior to January 21, 2000, 
entitlement to 38 U.S.C.A. § 1318 benefits can be established 
in three ways: (1) by meeting the statutory duration 
requirements for a total disability rating; (2) by showing 
that such requirements would have been met but CUE in a 
previous rating decision; or (3) under specific conditions, 
the veteran was hypothetically entitled to a total disability 
rating for the statutory period of time.  

Effective January 21, 2000, pursuant to 38 U.S.C.A. § 1318, 
benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) at the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for a service-connected 
disability that was (i) rated by VA as 
totally disabling for a continuous period 
of at least 10 years immediately 
preceding death, or (ii) rated by VA as 
totally disabling continuously since the 
veteran's release from active duty and 
for at least five years immediately 
preceding death.  

38 C.F.R. 3.22(a) (2001) 

The phrase "entitled to receive" means that, at the time of 
death the veteran had a service-connected disability rated by 
VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of CUE in a VA decision; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under 10 
U.S.C.A. § 1174(h)(2); (6) the VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) 
the VA was withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 38 U.S.C. A. 
§ 5309.  It is specified in the Federal Register that § 1318 
does not authorize hypothetical entitlement to compensation.

As the effective date of the amended 38 C.F.R. § 3.22 is not 
retroactive for claims filed before January 21, 2000, 
adjudication of this claim would have required the VA in a 
§ 1318 claim to consider whether the veteran was 
hypothetically entitled to receive total disability 
compensation for the statutory period.

The Board has imposed a temporary stay on the adjudication of 
these § 1318 claims in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, 7096, 
7098 (Fed. Cir. Aug. 16, 2001).  In that decision, the 
Federal Circuit directed the VA to conduct expedited 
rulemaking which will either explain why certain regulations 
(38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106) are inconsistent 
on the "hypothetical entitlement" issue or revise the 
regulations so that they are consistent.  The temporary stay 
on the adjudication of certain 38 U.S.C. § 1318 claims will 
remain in effect pending the completion of the directed 
rulemaking.   

As noted above, while the appellant did file a claim for 
accrued benefits based on entitlement to individual 
unemployability prior to July 9, 1993 in April 2000, she 
lacks standing to pursue such a claim.  Neither she or her 
representative has raised the claim that the veteran was 
"hypothetically" entitled to a 100% disability evaluation 
10 years before his death under the § 1318.  

The pleadings in this case have raised two theories of 
entitlement.  One based on a claim that the VA treatment 
caused the veteran's death and one based on a claim that the 
veteran's service connected disabilities caused his death.  
The claim for DIC benefits (cited within the RO's March 2000 
statement of the case) and references by the appellant to the 
claim of additional burial benefits based on a death caused 
by service or service-connected disabilities only arises in 
the context of potential ancillary awards that may flow from 
the success on one of the two theories of entitlement.  A 
further delay in the adjudication of this case over an 
ancillary benefit when further development is warranted with 
regard to the fundamental basis for entitlement, in the 
opinion of the undersigned, would not serve the interests of 
either the appellant or the VA.


REMAND

In support of her claims, the appellant has submitted the 
veteran's certificate of death.  This certificate states that 
the veteran's immediate cause of death was prostate cancer.  
In the second part of the certificate, the other significant 
condition found to be contributing to death but not resulting 
in the underlying cause of death is indicated to be drug 
dependence from a VA documented service injury.  It appears 
to be the stated also that "service injury marginally 
contributed to demise".

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).  38 C.F.R. § 3.312(c)(4) states:

There are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature. 

In Lathan v. Brown, 7 Vet. App. 359 (1995), the Court held 
that a remand of that case was necessary for VA to obtain a 
medical opinion which would enable it to give careful 
consideration, as required by 38 C.F.R. § 3.312(c), to the 
issue of any contribution of the veteran's service-connected 
disability to his death.  Lathan, 7 Vet. App. at 367 
(citations omitted).  The Court stated, in pertinent part:

In ordering a medical opinion, VA should 
consider the feasibility of requesting 
that the physician express in percentage 
terms the probability that the veteran's 
service-connected disability caused or 
contributed to death.

Id.

In this case, the Board must find that the certificate of 
death, on its face, is entitled to very limited probative 
value.  The certificate of death does not indicate, nor is it 
accompanied by any medical statement explaining the facts and 
circumstances that would support the conclusion that the 
veteran's prostate cancer could have been caused or 
aggravated by his alleged drug dependency.  Nor is there any 
rationale offered for the opinion that drug dependency was 
caused by his service-connected disabilities.  

In any event, the Board must note that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA 
and the appellant's apparent references within the hearing 
before the Board that additional medical records are 
available which would support these claims, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Further, in light of the VCAA and Lathan, 
supra., the Board believes that a medical opinion is required 
to decide the case.  Consequently, in light of the foregoing, 
the Board finds that further development, as specified below, 
is warranted.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment, if any, 
for all health care providers who may 
possess additional records pertinent to 
her claims.  The appellant is 
specifically requested to indicate what 
additional medical records she believes 
are available which would support these 
claims (that are not associated with the 
claims folder at this time) and the name 
of any medical provider who has supported 
her contention that the veteran's death 
was caused by either the veteran's 
service-connected disabilities or his 
treatment by VA.  The RO should obtain 
treatment records from all sources 
identified that are not already of 
record.

3.  Following the above, the RO should 
arrange for a VA physician to review the 
claims folder or the pertinent medical 
records contained therein, including a 
copy of this remand and any new records 
or statements that have been recently 
received from the appellant.  The 
physician is requested to render an 
opinion concerning the following: 

(a)  What is the degree of medical 
probability that the veteran's service 
connected conditions were a contributory 
cause of the veteran's death?  Reference 
should be made to the certificate of 
death.

(b)  To what extent, if any, did the 
veteran's service connected conditions 
have a material influence in accelerating 
death?  

(c) What is the degree of medical 
probability that the cause of death was 
either the result of carelessness, 
negligence, lack of proper skill, an 
error in judgment, or similar instance of 
fault on the part of the VA in furnishing 
the hospital care, medical or surgical 
treatment, or examinations provided to 
the veteran or an event not reasonably 
foreseeable?

4.  After the development requested has been 
completed, the RO should review the report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO should 
readjudicate the claim for service 
connection for the cause of the veteran's 
death with specific reference to 
38 C.F.R. § 3.312(c) (2001). 

Thereafter, the RO should readjudicate this claims.  If the 
benefit sought on appeal remains denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


